Dear Ms. Livingston:
In response to your specific question, note that the law excludes from the classified service all part-time employees, pursuant to R.S.33:2541(B)(4)1 and R.S. 33:2481(B)(4).2 The language of both statutes is similar, as indicated below:
  § 2541.  Classified and unclassified service
  A. The classified service shall comprise every position, except those included in the unclassified service, to which the right of employee selection, appointment, supervision, and discharge is vested in the government of the municipality, parish or fire protection district as the case may be, under which the fire or police service functions, or in an officer or employee thereof, and which has as its primary duty and responsibility one of the following:
                             *   *   *   *   *
  B. The unclassified service shall comprise the following:
                             *   *   *   *   *
  4. Janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanic's helpers, car washers, unskilled labor or any part-time or temporary employee.
  § 2481.  Classified and unclassified service
  A. The classified service shall comprise every position, except those included in the unclassified service, to which the right of employee selection, appointment, supervision, and discharge is vested in the municipal government, or with an officer or employee thereof, and which has as its primary duty and responsibility one of the following:
                             *   *   *   *   *
  B. The unclassified service shall comprise the following:
                             *   *   *   *   *
  4. Pound keepers, dog catchers, janitors, porters, elevator operators, chefs, kitchen helpers and workers, mechanic's helper, car washers, unskilled labor, special guards at schools, or any part-time or temporary employee.  (Emphasis added).
Attorney General Opinions 99-41 and 98-267, which fail to cite the foregoing law, are recalled in light of our determination herein.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:  ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released:  July 5, 2001
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
1 R.S. 33:2541 is the fire and police civil service law applicable to municipalities with populations between 7,000 and 13,000.
2 R.S. 33:2481 is the fire and police civil service law applicable to municipalities with populations between 13,000 and 250,000.